             Case 2:21-cr-00049-WFN                ECF No. 24         filed 05/04/21     PageID.75 Page 1 of 1


                                                CHARGES AND PENALTIES

        CASE NAME: _______________________________
                   RONALD CRAIG ILG (a/k/a/ SCAR215) CASE NO.                                 2:21-CR-49-WFN-1
                                                                                             ______________________
                                                                                                              FILED IN THE
                                                                                                          U.S. DISTRICT COURT
                                                                                                    EASTERN DISTRICT OF WASHINGTON
                                                      ✔
                                    1
                TOTAL # OF COUNTS: _______        _________FELONY     _________MISDEMEANOR   _________PETTY OFFENSE
                                                                                                     May 04, 2021
                                                                                                         SEAN F. MCAVOY, CLERK




Count            Statute                     Description of Offense                                  Penalty

                                                                             CAG not more than 20 years and/or $250,000 fine; not
        18 U.S.C. §§ 1201(a)(1),                                             more than 3 years supervised release; a $100 special
  1                                 Attempted Kidnapping
        (d), 2                                                               penalty assessment.


        18 U.S.C. § 981(a)(1)(C),
        28 U.S.C. § 2461(c)
                                    Forfeiture Allegations
